Citation Nr: 1708830	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June to September 1979, and from November 1983 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for right ear hearing loss and assigned a noncompensable evaluation for that disability, effective July 1, 2007-the date after the Veteran's discharge from service.  The Veteran timely appealed that assigned evaluation.  

This case was last before the Board in February 2016, at which time the Board remanded for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  

Recent medical evidence suggests the Veteran may currently have a left ear hearing loss disability.  However, entitlement to service connection for a left ear hearing loss was denied by the RO and not appealed by the Veteran.  Therefore, the issue is not in appellate status and is not before the Board at this time.  However, in light of the recent medical evidence suggesting a current disability, the issue of service connection for left ear hearing loss is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Throughout the appeal period, the Veteran's right ear hearing acuity does not commensurate to a compensable evaluation under the rating criteria.  



CONCLUSION OF LAW

The criteria for establishing a compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In the instant case, VA provided adequate notice respecting that issue in an August 2007 letter sent to the Veteran.  

Regardless, this case arises from an initial grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA examinations in August 2007 and September 2016 are adequate for rating purposes.  

The Board acknowledges that this case was the subject of a February 2016 remand, which instructed the AOJ to obtain a March 2015 audiological test from the Wiregrass Clinic at Fort Rucker, Alabama.  That facility indicated in a March 2016 response that no such record existed; the AOJ informed the Veteran of that negative response in May 2016 and August 2016 letters, as well as in a telephone contact in September 2016.  The Board also instructed that if that examination report was not found, that another VA examination be obtained; the Veteran was underwent a VA audiological examination in September 2016, as noted above.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

The Board also acknowledges that the Veteran's representative's March 2017 Written Brief seems to indicate the opinion obtained is somehow defective because of "unavailable service treatment records."  The representative alleges that in the instant case, the examiner proffered "what amounts to nothing but a statement under the guise of a medical opinion."  However, the issue at hand is entitlement to an increased rating.  Entitlement to service connection has already been established and the salient question is the current severity of the Veteran's hearing loss disability.  Thus, even if the evidence showed that service treatment records were missing, the Board fails to see how this would impact the sufficiency of a 2016 audiological examination.  The record reflects no anomaly or defect in the audiogram that was administered in September 2016.  Thus, the Board finds the examination report is sufficient for rating purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).  The evaluation of hearing impairment applies a rather structured formula that is a mechanical application of the rating schedule to numeric designations after audiology evaluations are obtained.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2016).

In cases, such as this one, where only one ear is service-connected for hearing loss, the nonservice-connected ear's hearing impairment is evaluated as Level I for purposes of reading Table VII.  See 38 C.F.R. § 4.85(f).  Thus, throughout the appeal, the Veteran's left ear will be assigned a Level I hearing acuity.  

Turning to the evidence of record, the Veteran underwent audiometric testing during military service in February 2006, which revealed the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
5
5
-5
5
40
11.25
-
LEFT
0
0
0
0
15
3.75
-

The Veteran additionally underwent audiometric testing during service in January 2007, which revealed the following results:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
0
0
5
10
45
15
-
LEFT
0
0
0
5
20
6.25
-

Following discharge from service, the Veteran filed his claim for service connection.  He underwent a VA audiological examination in August 2007.  During that examination, the Veteran reported difficulty in understanding in the presence of background noise.  The Veteran underwent audiometric testing which revealed as follows: 



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
10
5
5
10
40
15
94%
LEFT
10
5
5
5
35
13
94%

The Veteran was diagnosed with right ear hearing loss at that time; hearing for his left ear was noted as being within normal limits under 38 C.F.R. § 3.385.  In the December 2007 rating decision, the Veteran was service connected for right ear hearing loss.  

The above results are not productive of a pattern of exceptional hearing loss for his right ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss for these VA examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level I hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

The Board has reviewed the VA treatment records from the Birmingham, Tuskagee, Wiregrass, and Montgomery VA Medical Centers which are of record through January 2016.  

First, as noted above and in the Board's previous remand, in the March 2015 supplemental statement of the case, the AOJ indicated that the Veteran had been scheduled for VA audiological examination in March 2015 although the Veteran failed to report for that examination.  In contrast, the Veteran contended that he showed up at the Wiregrass VA Medical Center, and after "going back and forth with the staff" there, he was treated and audiologically examined by that facility.  

In a February 2016 response, the Wiregrass VA Medical Center indicated that it does not have any treatment records for the Veteran from March 2015.  Moreover, there are no records from March 2015 at any of the other noted VA facilities.  Consequently, the Board finds that such records are not available and further attempts to obtain any March 2015 VA treatment records would be futile.  

The Board does note, however, that the Veteran was seen for an August 2015 audiology consultation at that facility.  On August 6, 2015, the Veteran was seen for a hearing evaluation and he reported at that time that he had an increased difficulty in understanding with background noise.  The Veteran underwent audiometric testing which revealed the following results: 



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
5
5
10
40
50
26.25
96%
LEFT
5
10
10
10
45
18.75
100%

The examiner noted that the testing comparison to the August 2007 VA examination "revealed no significant changes in hearing" at that time.  The examiner further noted that the "degree of hearing loss should not cause significant communication problems under ideal listening conditions.  [The Veteran] is not interested in trying hearing aids at this time.  Hearing aid use is not recommended."

The above results are not productive of a pattern of exceptional hearing loss for his right ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss for these VA examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level I hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

Finally, the Veteran underwent a VA audiological examination in September 2016.  During that examination, the Veteran reported that he his hearing loss impacted his daily life by affecting his "loss of hearing, conversation loss, work performance, [and] health."  The Veteran underwent audiometric testing at that time which revealed the following results:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
10
10
10
20
50
23
96%
LEFT
10
10
10
15
50
21
88%

The above results are not productive of a pattern of exceptional hearing loss for his right ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss for these VA examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level I hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

During the course of the appeal, the Veteran has chronicled the difficulties that he has with his hearing loss disability throughout the normal conditions of his life and his activities of daily living, which including difficulty understanding with background noise, conversation loss and effects in his work performance.  The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  The Court has held that the rating criteria in this case contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure, although it does not contemplate effects other than difficulty hearing or understanding speech as it does not otherwise account for other functional effects, such as dizziness, vertigo, ear pain, recurrent loss of balance or social isolation due to difficulties communicating.  See Doucette v. Shulkin, No. 1-2818 (U.S. Vet. App. Mar. 6, 2017).  That mechanical application does not yield a compensable evaluation for the Veteran's level of hearing loss throughout the appeal period.  

Additionally, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's right ear hearing loss disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the Veteran's decreased hearing and difficulty understanding speech in an everyday work environment has been adequately contemplated by the schedular rating criteria.  For these reasons, as the rating schedule is adequate to evaluate the hearing loss disability, referral for extraschedular consideration is not in order.  

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his right ear hearing loss, nor does the Veteran assert at any point throughout the appeal period that he is currently unemployed due to that disability.  Rather, he only asserts that his "work performance" is impacted by his hearing loss, which is contemplated by the rating criteria in the form of a decreased hearing acuity and functional impairments in difficulty understanding speech.  Since there is not any evidence of record that the Veteran's right ear hearing loss causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board must deny the Veteran's claim for increased evaluation for right ear hearing loss at this time based on the evidence of record; the Veteran's hearing acuity loss does not commensurate to a compensable evaluation under the rating criteria.  See 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable evaluation for right ear hearing loss is denied.  


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


